     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.1 Page 1 of 15



 1   Abbas Kazerounian, Esq. (SBN: 249203)
 2   ak@kazlg.com
     Yana A. Hart, Esq. (SBN: 306499)
 3   yana@kazlg.com
     KAZEROUNI LAW GROUP, APC
 4
     245 Fischer Avenue, Suite D1
 5   Costa Mesa, CA 92626
     Telephone: 800.400.6808
 6
     Facsimile: 800.520.5523
 7
     Counsel for Plaintiff and the Putative
 8   Class
 9
10                       IN THE UNITED STATE DISTRICT COURT
11                  FOR THE SOUTHERN DISTRICT OF CALIFORNIA
12
     TIMOTHY MULLINS, on behalf of                 Case No. '19CV2385 LAB MSB
13
     himself and others similarly situated,
14                                                 CLASS ACTION COMPLAINT
                        Plaintiff,
15                                                 VIOLATIONS OF THE
           v.
16                                                 TELEPHONE CONSUMER
     BITMO, INC.,                                  PROTECTION ACT OF 1991, 47
17                                                 U.S.C § 227
                        Defendant.
18
19                                                 DEMAND FOR JURY TRIAL
20
21
22
23
24
25
26
27
28
30
                                      CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.2 Page 2 of 15




 1                                 NATURE OF THIS ACTION
 2         1.     Timothy Mullins (“Mullins” or “Plaintiff”) individually and on behalf of the
 3   proposed Class defined below, brings this class action lawsuit for damages resulting from
 4   the unlawful actions of Defendant Bitmo, Inc. (which does business in the State of
 5   California as Bitmo Solutions, Inc.) (“Bitmo” or “Defendant”).        Bitmo negligently,
 6   knowingly, and/or willfully placed unsolicited automated text messages to Plaintiff’s
 7   cellular phone in violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227,
 8   et seq. (the “TCPA”). Plaintiff alleges as follows upon personal knowledge as to himself
 9   and his own experiences and, as to all other matters, upon information and belief
10   including due investigation conducted by his attorneys.
11         2.     This case is brought to enforce the consumer privacy provisions afforded by
12   the TCPA, a federal law that was designed to curtail abusive telemarketing practices
13   precisely like those described herein.
14         3.     Bitmo has violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
15   64.1200(a)(2) by using an automatic telephone dialing system (“ATDS”) to bombard
16   consumers’ mobile phones with non-emergency advertising and marketing text messages
17   without prior express written consent.
18                                JURISDICTION AND VENUE
19         4.     This Court has federal question subject matter jurisdiction over this class
20   action lawsuit pursuant to 28 U.S.C. § 1331 as Plaintiff alleges violations of a federal
21   statute, the TCPA.
22         5.     This Court has personal jurisdiction over Bitmo because, during the relevant
23   time period, Bitmo’s principal place of business was in the state of California. Bitmo’s
24   marketing campaign, which caused harm to purported class members across the country,
25   emanated from Carlsbad, California. As such, Bitmo has purposefully availed itself of
26   the laws and markets of the State of California and this District.
27         6.     Venue is proper in the United States District Court for the Southern District
28   of California pursuant to 28 U.S.C. § 1391(b) and (c) because Bitmo’s principal place of
30                                                 2
                                      CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.3 Page 3 of 15




 1   business is in Carlsbad, California. As such, Bitmo resides in the Southern District of
 2   California.
 3                                             PARTIES
 4         7.      Plaintiff is an individual who, at all relevant times, resided in Texas.
 5         8.      Defendant Bitmo, Inc. is a corporation organized under the laws of the State
 6   of Delaware and with its principal place of business in Carlsbad, California.
 7         9.      Bitmo is a technology company which designs and develops mobile
 8   platforms allowing consumers to give gifts easily and securely from their mobile phones.
 9   Bitmo operates a smartphone application that sells, exchanges, and manages gift cards for
10   consumers.
11         10.     Bitmo is, and at all times mentioned herein was a “person,” as defined by 47
12   U.S.C. § 153(39).
13                                     TCPA BACKGROUND
14         11.     In 1991, Congress enacted the TCPA to regulate the explosive growth of the
15   telemarketing industry.
16         12.     The TCPA was designed to prevent calls and messages like the one
17   described within this complaint, and to protect the privacy of citizens like Plaintiff.
18   “Voluminous consumer complaints about abuses of telephone technology – for example,
19   computerized calls dispatched to private homes – prompted Congress to pass the TCPA.”
20   Mims v. Arrow Fin. Servs., LLC, 132 S. Ct. 740, 744 (2012).
21         13.     In enacting the TCPA, Congress intended to give consumers a choice as to
22   how creditors and telemarketers may call them, and made specific findings that
23   “[t]echnologies that might allow consumers to avoid receiving such calls are not
24   universally available, are costly, are unlikely to be enforced, or place an inordinate
25   burden on the consumer.” TCPA, Pub.L. No. 102-243, § 11. Toward this end, Congress
26   found that:
27
28
30                                                  3
                                       CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.4 Page 4 of 15




 1                Banning such automated or prerecorded telephone calls to the
                  home, except when the receiving party consents to receiving the
 2                call or when such calls are necessary in an emergency situation
 3                affecting the health and safety of the consumer, is the only
                  effective means of protecting telephone consumers from this
 4                nuisance and privacy invasion.
 5         Id. at § 12; see also, Martin v. Leading Edge Recovery Solutions, LLC, 2012 WL
 6   3292838, at *4 (N.D. Ill. Aug. 10, 2012) (citing Congressional finding on TCPA’s
 7   purpose).
 8         14.    Congress also specifically found that “the evidence presented to the
 9   Congress indicates that automated or prerecorded calls are a nuisance and an invasion of
10   privacy, regardless of the type of call […].” Id. At §§ 12-13; see also, Mims, 132 S. Ct.
11   at 744.
12         15.    As Judge Easterbrook of the Seventh Circuit explained in a TCPA case
13   regarding calls to a non-debtor similar to this one:
14                The Telephone Consumer Protection Act […] is well known for
15                its provisions limiting junk-fax transmissions. A less litigated
                  part of the Act curtails the use of automated dialers and
16                prerecorded messages to cell phones, whose subscribers often
17                are billed by the minute as soon as the call is answered – and
                  routing a call to voicemail counts as answering the call. An
18                automated call to a landline phone can be an annoyance; an
                  automated call to a cell phone adds expense to annoyance.
19
20         Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir. 2012).
21         16.    The TCPA makes it “unlawful for any person within the United States . . . to
22   make any call (other than a call made for emergency purposes or made with the prior
23   express consent of the called party) using any automatic telephone dialing system or an
24   artificial or prerecorded voice . . . to any telephone number assigned to a paging service,
25   cellular telephone service, specialized mobile radio service, or other radio common
26   carrier service, or any service for which the called party is charged for the call . . . .” 47
27   U.S.C. § 227(b)(1)(A)(iii).
28
30                                                 4
                                      CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.5 Page 5 of 15




 1         17.    Text messages are calls and are subject to the TCPA. See, e.g., Campbell-
 2   Ewald Co. v. Gomez, 136 S. Ct. 663, 666 (2016); Satterfield v. Simon & Schuster, Inc.,
 3   569 F.3d 946, 954 (9th Cir. 2009).
 4         18.    47 C.F.R. § 64.1200(a)(2) additionally states, with respect to advertisement
 5   and telemarketing calls—of which Defendant’s text to Plaintiff is—that “[n]o person or
 6   entity may . . . [i]nitiate or cause to be initiated, any telephone call that includes or
 7   introduces an advertisement or constitutes telemarketing, using an automatic telephone
 8   dialing system or an artificial or prerecorded voice, to any of the lines or telephone
 9   numbers described in paragraphs (a)(1)(i) through (iii) of this section, other than a call
10   made with the prior express written consent of the called party . . . .”
11         19.    47 C.F.R. § 64.1200(f)(8) defines “prior express written consent” as “an
12   agreement, in writing, bearing the signature of the person called that clearly authorizes
13   the seller to deliver or cause to be delivered to the person called advertisements or
14   telemarketing messages using an automatic telephone dialing system or an artificial or
15   prerecorded voice, and the telephone number to which the signatory authorizes such
16   advertisements or telemarketing messages to be delivered.”
17         20.    To state a claim for a violation of the TCPA, a plaintiff must only show that
18   he or she received a call made using an ATDS or featuring a prerecorded voice; consent
19   is an affirmative defense to liability under the TCPA. See Meyer v. Portfolio Recovery
20   Assocs., LLC, 707 F.3d 1036, 1042 (9th Cir. 2012) (finding Defendant “did not show a
21   single instance where express consent was given before the call was placed.”)
22         21.    The TCPA provides for damages in the amount of $500 for each negligent
23   violation and $1,500 for each knowing violation. See 47 U.S.C. § 227(b)(3).
24                                 FACTUAL ALLEGATIONS
25         22.    Plaintiff is, and has been at all times relevant to this action, the regular and
26   sole user of his cellular telephone number—(903) 703-XXXX.
27         23.    On or about August 20, 2019, at approximately 7:44 AM, Bitmo sent an
28   automated text message to Plaintiff’s cellular telephone number from the telephone
30                                                 5
                                       CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.6 Page 6 of 15




 1   number 760- 509-2426. A true and correct copy of the August 20, 2019 text message
 2   sent by Bitmo is reproduced below:
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19         24.      When the number from which the text message was sent—760-509-2426—
20   is called, the caller is greeted with an automated message thanking the caller for calling
21   Bitmo.
22         25.      The website link in the text message (https://m.bitmo.com/5free2) directs to
23   a page on Bitmo’s website which enables users to download the Bitmo mobile
24   application.
25         26.      Plaintiff did not give Defendant prior express written consent to send text
26   messages to his cellular telephone number by using an automatic telephone dialing
27   system.
28
30                                                 6
                                       CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.7 Page 7 of 15




 1         27.    The text message Bitmo sent to Plaintiff consisted of pre-written templates
 2   of impersonal text, and were identical to text messages Defendant sent to other
 3   consumers.
 4         28.    The language in the message was automatically generated and inputted into
 5   pre- written text template without any actual human intervention in the drafting or
 6   sending of the messages; the same exact messages were sent to thousands of other
 7   consumers.
 8         29.    The telephone system Bitmo used to send the message constitutes an ATDS
 9   as defined by 47 U.S.C. § 227(a)(1).
10         30.    Upon information and good faith belief, and in light of the nature and
11   character of the text message at issue—standardized, impersonal, and consistent in
12   structure and format—the advertisement and marketing text messages at issue were sent
13   by using “equipment which has the capacity—(1) to store numbers to be called or (2) to
14   produce numbers to be called, using a random or sequential number generator—and to
15   dial such numbers automatically (even if the system must be turned on or triggered by a
16   person).” Marks v. Crunch San Diego, LLC, 904 F.3d 1041, 1053 (9th Cir. 2018).
17         31.    Upon information and belief, no human directed any single text message to
18   Plaintiff’s number.
19         32.    In addition, upon information and belief the hardware and software
20   combination utilized by Bitmo has the capacity to store and dial sequentially generated
21   numbers, randomly generated numbers or numbers from a database of numbers.
22         33.    Bitmo did not have Plaintiff’s prior express consent to place automated text
23   messages to Plaintiff on his cellular telephone.
24         34.    Receipt of Defendant’s unauthorized message drained Plaintiff’s phone
25   battery and caused Plaintiff additional electricity expenses and wear and tear on his
26   phone and battery.
27         35.    Defendant did not place the text message for an emergency purpose.
28
30                                                7
                                      CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.8 Page 8 of 15




 1         36.    Through the aforementioned conduct, Defendant violated 47 U.S.C. §
 2   227(b)(1)(A)(iii).
 3                                           STANDING
 4         37.    Standing is proper under Article III of the Constitution of the United States
 5   of America because Plaintiff’s claims state: (a) a valid injury in fact; (b) which is
 6   traceable to the conduct of Defendant; and (c) is likely to be redressed by a favorable
 7   judicial decision. See, Spokeo, Inc. v. Robins, 136 S.Ct. 1540, 1547 (2016); Lujan v.
 8   Defenders of Wildlife, 504 U.S. 555, 560 (1992).
 9         The “Injury In Fact” Prong
10         38.    Plaintiff’s injury in fact must be both “concrete” and “particularized” in
11   order to satisfy the requirements of Article III of the Constitution, as articulated in
12   Spokeo. Spokeo, 136 S.Ct. at 1547.
13         39.    For an injury to be “concrete” it must be a de facto injury, meaning that it
14   actually exists. Soppet v. Enhanced Recovery Co., LLC, 679 F.3d 637, 638 (7th Cir.
15   2012). In this case, Defendant sent a telephone message to Plaintiff’s cellular telephone,
16   using an ATDS. Such text messages are a nuisance, an invasion of privacy, and an
17   expense to Plaintiff. All three of these injuries are concrete and de facto.
18         40.    For an injury to be “particularized” means that the injury must “affect the
19   Plaintiff in a personal and individual way.” Spokeo, Inc., 136 S.Ct. at 1543. In this case,
20   Defendant invaded Plaintiff’s privacy and peace by texting his cellular telephone, and did
21   this with the use of an ATDS. Furthermore, Plaintiff was distracted and annoyed by
22   having to take time, opening and reading the text message. All of these injuries are
23   particularized and specific to Plaintiff, and will be the same injuries suffered by each
24   member of the putative class.
25         The “Traceable to the Conduct of Defendant” Prong
26         41.    The second prong required to establish standing at the pleadings phase is
27   that Plaintiff must allege facts to show that its injuries are traceable to the conduct of
28   Defendant.
30                                                 8
                                       CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.9 Page 9 of 15




 1         42.    The above text message was directly and explicitly linked to Defendant. The
 2   number from which the text was sent and the link embedded in the text both belong to
 3   Bitmo. This text message is the sole source of Plaintiff’s and the Class’s injuries.
 4   Therefore, Plaintiff has illustrated facts that show that his injuries are traceable to the
 5   conduct of Defendant.
 6         The “Injury is Likely to be Redressed by a Favorable Judicial Opinion”
 7         Prong
 8         43.    The third prong to establish standing at the pleadings phase requires Plaintiff
 9   to allege facts to show that the injury is likely to be redressed by a favorable judicial
10   opinion.
11         44.    In the present case, Plaintiff’s Prayers for Relief include a request for
12   damages for each text message made by Defendant, as authorized by statute in 47 U.S.C.
13   § 227. The statutory damages were set by Congress and specifically redress the financial
14   damages suffered by Plaintiff and the members of the putative class.
15         45.    Because all standing requirements of Article III of the U.S. Constitution
16   have been met, Plaintiff has standing to sue Defendant on the stated claims.
17                              CLASS ACTION ALLEGATIONS
18         46.    Plaintiff brings this action under Federal Rule of Civil Procedure 23, and as
19   a representative of the following class:
20         All persons throughout the United States (1) to whom Defendant delivered, or
21   caused to be delivered, a text message, (2) directed to a number assigned to a cellular
22   telephone service, (3) by using an automatic telephone dialing system, (4) within four
23   years preceding the date of this complaint through the date of class certification, and for
24   whom (5) Defendant did not claim to have obtained prior express written consent, or
25   claim to have obtained prior express written consent in the same manner they claim to
26   have obtained prior express written consent from Plaintiff.
27
28
30                                                9
                                      CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.10 Page 10 of 15




 1         47.    Excluded from the class are Defendant, its officers and directors, members
 2   of their immediate families and their legal representatives, heirs, successors, or assigns,
 3   and any entity in which Defendant has or had a controlling interest.
 4         48.    Plaintiff reserves the right to redefine the class and to add subclasses as
 5   appropriate based on discovery and specific theories of liability.
 6         49.    Numerosity: Upon information and belief, the members of the class are so
 7   numerous that joinder of all of them is impracticable.
 8         50.    The exact number of the members of the class is unknown to Plaintiff at this
 9   time, and can (and will) be determined through appropriate discovery. However, given
10   that, on information and belief, Defendant texted thousands of class members nationwide
11   during the class period, it is reasonable to presume that the members of the Class are so
12   numerous that joinder of all members is impracticable. The disposition of the claims in a
13   class action will provide substantial benefits to the parties and the Court.
14         51.    Ascertainability: The members of the class are ascertainable because the
15   class is defined by reference to objective criteria.
16         52.    In addition, the members of the class are identifiable in that, upon
17   information and belief, their cellular telephone numbers, names and addresses can be
18   identified in business records maintained by Defendant and by third parties.
19         53.    Typicality: Plaintiff’s claims are typical of the claims of the members of the
20   class. Plaintiff has had to suffer the burden of receiving text messages to his cellular
21   telephone from an ATDS. Thus his injuries are typical to Class Members. As it did for all
22   members of the class, Defendant used an ATDS to deliver a text message to Plaintiff’s
23   cellular telephone number.
24         54.    Plaintiff’s claims, and the claims of the members of the class, originate from
25   the same conduct, practice and procedure on the part of Defendant.
26         55.    Plaintiff’s claims are based on the same theories, as are the claims of the
27   members of the class.
28
30                                                 10
                                       CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.11 Page 11 of 15




 1          56.      Plaintiff and Class Members were harmed by the acts of Defendant in at
 2   least the following ways: Defendant harassed Plaintiff and Class Members by illegally
 3   texting their cellular phones using an ATDS. Plaintiff and the Class were damaged
 4   thereby.
 5          57.      Adequacy: Plaintiff is qualified to, and will fairly and adequately protect the
 6   interests of the members of the class with whom he is similarly situated, as demonstrated
 7   herein. Plaintiff acknowledges that he has an obligation to make known to the Court any
 8   relationships, conflicts, or differences with any Class Member.
 9          58.      Plaintiff’s interests in this matter are not directly or irrevocably antagonistic
10   to the interests of the members of the class.
11          59.      Plaintiff will vigorously pursue the claims of the members of the class.
12          60.      Plaintiff has retained counsel experienced and competent in class action
13   litigation. Plaintiff’s attorneys, the proposed class counsel, are versed in the rules
14   governing class action discovery, certification, and settlement. In addition, the proposed
15   class counsel is experienced in handling clams involving consumer actions and violations
16   of the TCPA.
17          61.      Plaintiff’s counsel will vigorously pursue this matter.
18          62.      Plaintiff’s counsel will assert, protect and otherwise represent the members
19   of the class.
20          63.      Plaintiff has incurred, and throughout the duration of this action, will
21   continue to incur costs and attorneys’ fees that have been, are, and will be, necessarily
22   expended for the prosecution of this action for the substantial benefit of each Class
23   Member.
24          64.      Predominance: The questions of law and fact common to the members of the
25   class predominate over questions that may affect individual members of the class. The
26   elements of the legal claims brought by Plaintiff and Class Members are capable of proof
27   at trial through evidence that is common to the Class rather than individual to its
28   members.
30                                                   11
                                         CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.12 Page 12 of 15




 1         65.     Commonality: There are common questions of law and fact as to all
 2   members of the Class, including but not limited to the following:
 3               a. What is Defendant’s conduct, pattern, and practice as it pertains to
 4                 delivering advertisement and telemarketing text messages;
 5               b. Whether, within the statutory period, Defendant used an ATDS as defined
 6                 by the TCPA to send text messages to Class Members;
 7               c. Whether Defendant’s conduct violated the TCPA;
 8               d. Whether Defendant should be enjoined from engaging in such conduct in the
 9                 future; and
10               e. The availability of statutory penalties.
11         66.     Superiority: A class action is superior to all other available methods for the
12   fair and efficient adjudication of this matter because:
13               • If brought and prosecuted individually, the claims of the members of the
14                 class would require proof of the same material and substantive facts.
15               • The pursuit of separate actions by individual members of the class would, as
16                 a practical matter, be dispositive of the interests of other members of the
17                 class, and could substantially impair or impede their ability to protect their
18                 interests.
19               • The pursuit of separate actions by individual members of the class could
20                 create a risk of inconsistent or varying adjudications, which might establish
21                 incompatible standards of conduct for Defendant.
22               • These varying adjudications and incompatible standards of conduct, in
23                 connection with presentation of the same essential facts, proof, and legal
24                 theories, could also create and allow the existence of inconsistent and
25                 incompatible rights within the class.
26               • The damages suffered by each individual member of the class may be
27                 relatively modest, thus, the expense and burden to litigate each of their
28
30                                                  12
                                        CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.13 Page 13 of 15




 1                 claims individually make it difficult for the members of the class to redress
 2                 the wrongs done to them.
 3               • Absent a class action, most Class Members would likely find the cost of
 4                 litigating their claims prohibitively high and would therefore have no
 5                 effective remedy at law.
 6               • The pursuit of Plaintiff’s claims, and the claims of the members of the class,
 7                 in one forum will achieve efficiency and promote judicial economy.
 8               • There will be little difficulty in the management of this action as a class
 9                 action.
10         67.     Defendant has acted or refused to act on grounds generally applicable to the
11   members of the class, making final declaratory or injunctive relief appropriate.
12         68.     Plaintiff and the Class Members have all suffered and will continue to suffer
13   harm and damages as a result of Defendant’s unlawful conduct.
14         69.     This suit seeks only damages and injunctive relief for recovery of economic
15   injury on behalf of Class Members and it expressly is not intended to request any
16   recovery for personal injury and claims related thereto.
17                                             COUNT I
18                     Violations of the Telephone Consumer Protection Act
19                                   47 U.S.C. § 227(b)(1)(A)(iii)
20                           (On behalf of Plaintiff and the TCPA Class)
21         70.     Plaintiff incorporates herein all preceding factual allegations.
22         71.     Defendant and/or its agents placed unsolicited text messages to Plaintiff’s
23   cellular telephone and the other members of the TCPA Class using an ATDS.
24         72.     Defendant made these text messages en masse without the consent of
25   Plaintiff and the other members of the TCPA Class.
26         73.     Defendant’s conduct was negligent, or willful or knowing.
27         74.     Defendant has, therefore, violated 47 U.S.C. § 227(b)(1). As a result of
28   Defendant’s conduct, Plaintiff and the other members of the TCPA Class are each
30                                                 13
                                       CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.14 Page 14 of 15




 1   entitled to a minimum of $500 in damages, and up to $1,500 in damages, for each
 2   violation.
 3         75.    Plaintiff and members of the putative TCPA class are also entitled to and do
 4   seek injunctive relief prohibiting Defendant and/or its affiliates, agents, and/or other
 5   persons or entities acting on Defendant’s behalf from violating the TCPA, 47 U.S.C. §
 6   227, by sending texts, except for emergency purposes, to any cellular telephone numbers
 7   using an ATDS in the future.
 8         76.    Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii) and 47 C.F.R. §
 9   64.1200(a)(2) by utilizing an ATDS to make advertising and marketing texts to Plaintiff’s
10   cellular telephone number without prior express written consent.
11         77.    As a result of Defendant’s violations of 47 U.S.C. § 227(b)(1)(A)(iii) and 47
12   C.F.R. § 64.1200(a)(2), Plaintiff, and the members of the class, are entitled to damages in
13   an amount to be proven at trial.
14                                      PRAYER FOR RELIEF
15         WHEREFORE, Plaintiff prays for relief and judgment, as follows:
16         a)     Determining that this action is a proper class action;
17         b)     Designating Plaintiff as a class representative under Federal Rule of Civil
18   Procedure 23;
19         c)     Designating Plaintiff’s counsel as class counsel under Federal Rule of Civil
20   Procedure 23;
21         d)     Adjudging    and      declaring   that   Defendant   violated   47   U.S.C.   §
22   227(b)(1)(A)(iii);
23         e)     Enjoining Defendant from continuing its violative behavior, including
24   continuing to deliver text messages to Plaintiff’s cellular telephone number, and to the
25   cellular telephone numbers of the members of the class, without prior express written
26   consent;
27
28
30                                                  14
                                        CLASS ACTION COMPLAINT
31
     Case 3:19-cv-02385-LAB-MSB Document 1 Filed 12/12/19 PageID.15 Page 15 of 15




 1         f)     Awarding Plaintiff and the members of the class damages under 47 U.S.C. §
 2   227(b)(3)(B) in the amount of $500.00 per unlawful text message to Plaintiff, and each
 3   class member;
 4         g)     Awarding Plaintiff and the members of the class treble damages under 47
 5   U.S.C. § 227(b)(3)(C);
 6         h)     Awarding Plaintiff and the class reasonable attorneys’ fees, costs, and
 7   expenses under Rule 23 of the Federal Rules of Civil Procedure;
 8         i)     Awarding Plaintiff and the members of the class any pre-judgment and post-
 9   judgment interest as may be allowed under the law; and
10         j)     Awarding such other and further relief as the Court may deem just and
11   proper.
12                                    DEMAND FOR JURY TRIAL
13         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiff demands a trial by jury
14   of any and all triable issues.
15
16
17
18   Dated: December 12, 2019                     KAZEROUNI LAW GROUP, APC
19
20                                                s/ Abbas Kazerounian
                                                  Abbas Kazerounian, Esq.
21                                                ak@kazlg.com
22                                                Counsel for Plaintiff and the Putative
                                                  Class
23
24
25
26
27
28
30                                                15
                                        CLASS ACTION COMPLAINT
31
